Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 9/3/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s terminal disclaimer filed 9/3/2021 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.


Reason for Allowance
The present invention is directed to methods for supporting uplink Transmission time Interval (TTI) bundling in Long Term Evolution (LTE).
Each independent claim identifies the uniquely distinct features, particularly:
receive, via a radio resource control (RRC) message, configuration information indicating that bundled transmissions are enabled for persistent scheduling, 
wherein a bundled transmission corresponds to a transport block to be transmitted during a plurality of consecutive transmission opportunities;  

send the bundled PUSCH transmission in accordance with the set of RV values. 
The closest prior art:
	Che (US 20110141878 A1, hereinafter Che) discloses systems and methods are provided for enabling different TTI/ACK/Frame bundling methods for downlink transmissions and provide different interpretations of the acknowledgement/negative-acknowledgement bit (Fig 1-10).
	Wengerter (US 20100023830 A1, hereinafter Wengerter) discloses a method and apparatus for providing an improved 
scheme for encoding control information for transmitting user control data (Fig 1-13).
Dalsgaard (US20080232284 A1, hereinafter Dalsgaard) discloses persistence RRC communication method.
All the prior art disclose conventional methods for supporting uplink Transmission Time Interval (TTI) bundling in Long Term Evolution (LTE), either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUNG LIU/Primary Examiner, Art Unit 2473